Citation Nr: 0810321	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for skin disease or rash 
(claimed as due to herbicide exposure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  

The veteran appeared at the RO and testified at a travel 
Board hearing before the undersigned Acting Veterans Law 
Judge in August 2007.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

A skin disease or rash was not manifested during service or 
for many years after service, nor is skin disease or rash 
otherwise related to the veteran's active duty service, 
including exposure to herbicides. 


CONCLUSION OF LAW

A skin disease or rash was not incurred in or aggravated by 
service, nor may skin disease or rash be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2004.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his skin disease or rash, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of skin disease 
or rash in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until more than 31 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  

The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  With regard to the issue of skin 
disease or rash, the veteran, and his representative, have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied with regard to this issue and will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury sustained or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records do not include any references to skin 
complaints or clinical findings related to skin disease or 
rash.  A service Report of Medical Examination for separation 
purposes dated in February 1971 reflects that the veteran's 
skin and lymphatics were clinically evaluated as normal.  

Private medical records from Robert J. Segal, M.D. dated in 
February 2003 reflect a diagnosis of PAS stained nail showing 
onychomycosis.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his skin 
disease or rash is etiologically related to service or any 
incident therein.  On separation from service, the veteran's 
skin and lymphatics were clinically evaluated as normal.  The 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no skin disease or 
rash was present at that time.  The Board views the 
examination report as competent evidence that there was no 
skin disease or rash at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing skin disease or rash for over 31 years between 
the period of active duty and the evidence showing treatment 
for skin disease or rash is itself evidence which tends to 
show that no skin disease or rash was incurred as a result of 
service.  

While acknowledging the veteran's belief that his skin 
disease or rash is due to service, it is well established 
that as a layperson, the veteran is not considered capable of 
opining as to the etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran contends the skin disease or rash may have 
resulted from Agent Orange exposure during his Vietnam 
service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), as to veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  According to the veteran's service records, he 
served in the Republic of Vietnam during the Vietnam Era, 
therefore, his exposure to toxic herbicides is presumed.  See 
38 U.S.C.A. §§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis of the veteran's skin disease or rash that matches 
any disease listed in 38 C.F.R. § 3.309(e).  The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994); see also 61 Fed.Reg. 57586-57589 (2003).  Therefore, 
service connection for the claimed disability cannot be 
granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.

Thus, service connection for skin disease or rash is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin disease or rash 
(claimed as due to herbicide exposure) is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  He testified at a Board hearing that he has had 
sporadic treatment for PTSD since he had a VA examination in 
January 2006.  He testified that this sporadic treatment 
includes treatment by Dr. Sosa, as well as a clinical 
psychologist at New Mexico State University.  Thus, the RO 
should request the entirety of the veteran's treatment 
records from Dr. Sosa, as well as the treatment records from 
New Mexico State University.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(1).

Finally, the evidence of record reflects that the veteran's 
most recent VA examination was in January 2006.  In light of 
this matter being remanded for additional development, the 
veteran should be afforded another opportunity to attend a VA 
examination pertaining to the nature and etiology of his 
claimed PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any additional 
pertinent treatment records from Dr. 
Sosa.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

2.  The RO should obtain any pertinent 
treatment records from New Mexico State 
University.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current PTSD.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any current PTSD 
capable of diagnosis should be clearly 
reported.  If current PTSD is diagnosed, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such PTSD is causally 
related to the veteran's active duty 
service.  A rationale for such opinion 
should be furnished. 

4.  After completion of the above, the 
RO should review the expanded record, 
to include the veteran's medical 
records, and readjudicate the claim of 
service connection for PTSD.  Unless 
the benefit sought is granted, the 
veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


